NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                      IN THE DISTRICT COURT OF APPEAL

                                      OF FLORIDA

                                      SECOND DISTRICT

CHRISTINA PAYLAN,                )
                                 )
           Appellant,            )
                                 )
v.                               )              Case Nos. 2D16-183
                                 )                        2D16-3233
BOARD OF MEDICINE, DEPARTMENT )
OF HEALTH,                       )                 CONSOLIDATED
                                 )
           Appellee.             )
________________________________ )


Opinion filed November 22, 2019.

Appeals from the Board of Medicine,
Department of Health.

Christina Paylan, pro se.

Sarah Young Hodges, Carrie B.
McNamara, and Katelyn R. Levine,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and SILBERMAN, JJ., Concur.